Citation Nr: 1230762	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  04-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959 and from February 1961 to February 1967.  He had active service with the Reserves from January to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for service connection for headaches and bilateral hearing loss.  This case was previously before the Board in August 2008 and was remanded for additional development of the record.  In a November 2010 determination, the Board found new and material evidence was present and reopened the claims for service connection for headaches and bilateral hearing loss.  The matters were remanded for additional development.  The case is again before the Board for appellate consideration. 

The November 2010 Board decision denied the Veteran's attempt to reopen his claim for service connection for an eye disorder.  In addition, by rating action dated June 2012, the RO granted service connection for residuals of dental trauma.  This decision, accordingly, is limited to the issues set forth on the preceding page.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has chronic headaches that are etiologically related to military service.


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated December 2003 and February 2009, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters dated March 2006 and February 2009 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, private and VA medical records, the reports of VA examinations, a statement from a service buddy, and the testimony of the Veteran at a hearing before the undersigned Acting Veterans Law Judge.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

VA examinations were conducted, and an opinion regarding the etiology of the Veteran's headaches has been obtained.  The VA opinion was rendered by a medical professional and a factual foundation for the conclusions that were reached has been set forth.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for chronic headaches.  He argues that while he was unloading a vehicle off a ship in Vietnam, he was hit in the head.  He claims he has had headaches ever since this incident.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  

Private medical records disclose the Veteran was seen for unrelated complaints in February 1983.  He related a history of a lot of headaches in the past.  He thought it had been called sinusitis.  He stated he had been taking a lot of Anacin for the headaches.

The Veteran's initial claim for service connection for headaches was received in April 1983.  He indicated he had been treated at a dispensary in Saigon in 1966.  

The Veteran was hospitalized by the VA from October to November 1984.  He presented with complaints of severe headaches.  He gave a history of headaches beginning approximately in 1966 when he supposedly suffered a concussion in Vietnam.  Hospital records indicate the headaches had occurred off and on since the in-service head injury.  

VA outpatient treatment records show the Veteran was seen in October 1985 and reported headaches for 20+ years.  A history of a head injury when he was hit by a piece of metal on the forehead was reported.  The impression was vascular headaches.  

A report of medical history in February 1986 shows the Veteran reported frequent or severe headaches.  Under the physician's summary, it was indicated he had severe headaches, most recently in November 1984, due to high blood pressure.  

In a statement dated December 1986, R.McC. related he served with the Veteran.  He indicated he worked with him unloading ships that came into the dock at Saigon.  He asserted he witnessed the incident in which the Veteran hit his head.  He maintained that as the Veteran was driving a vehicle off the ship, the driver's hatch slammed shut, striking him in the forehead.  He claimed the Veteran was bleeding from the forehead and was taken to the field dispensary.  He added the Veteran went on sick call the following week and received medication for headaches.  He also stated the Veteran complained of severe headaches at times during the remainder of his tour.

The Veteran was seen on several occasions at a VA outpatient treatment clinic in 1999.  In March 1999, he reported a history of migraines since 1965.  He was referred to the neurology clinic where a 30-year history of headaches was noted.  The assessment was migraine headache.  

When hospitalized by the VA for unrelated complaints in September 1999, the Veteran related that while he was working on the docks in service, his driver's hat fell off and he hit his forehead and was knocked unconscious.  He reported he received treatment at that time.  Hospital records show he stated he had been hit in the head in Vietnam and that he continued to have migraine headaches.  He was seen the next month in the mental health clinic and asserted he had been hit on his head in Vietnam and had observed migraine headaches since then.  

When examined by the VA in December 2010, the Veteran again stated he was hit in the head in Vietnam in 1965 while unloading a vehicle from a ship.  He said he was hit in the head by a piece of equipment.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings.  During the Veteran's first two periods of active duty, the only reference to headaches in the service treatment records is in June 1956.  At that time, the Veteran was hospitalized and complained of symptoms including headaches, chills, fever and malaise.  The diagnosis was rubella.  As noted above, the Veteran has variously reported a head injury in 1965 or 1966.  A report of medical history in January 1967 reveals the Veteran denied a history of head injury.  He also denied having, or having had, frequent or severe headaches.  A neurological evaluation on the separation examination in January 1967 was normal.  

The Veteran again denied a history of a head injury or headaches on examinations for the Reserves in June 1977 and May 1981.  Neurological examinations were normal.  

The Veteran was seen by a psychiatrist in a VA mental health clinic in November 2005.  He denied any head injury.  

Following a VA neurology examination in December 2010, the diagnosis was migraine headaches.  The examiner stated she could not provide any opinion as to whether the Veteran's headaches are related to service since the claims folder was not available for review.  

The Veteran's claims folder was reviewed by a VA physician in June 2011.  He noted the Veteran's October 1984 admission to a VA hospital; an October 1984 skull series that was normal, except for some haziness in the frontal and ethmoid sinuses; a September 1985 progress noted indicating treatment for headaches; an October 1985 discharge summery documenting headaches; a March 1999 note when the Veteran was seen for migraines; and the September 1999 discharge summary from a VA hospitalization indicating headaches.  The physician commented that service records were reviewed and there was no documentation of a head injury or any treatment for one. 

A VA family nurse practitioner reviewed the claims folder in May 2012.  After noting that the service records did not document a head injury, or any treatment therefor, she concluded that it was less likely as not that the Veteran's headaches were caused as a result of service.

The Board acknowledges the Veteran is competent to state he suffered a head injury in service.  So, too, is the eyewitness to the alleged injury.  There is sufficient evidence in the claims folder, however, to rebut these assertions.  Initially, the Board notes the service treatment records for the period of service from 1961 to 1967, covering the time when the Veteran alleges he suffered the head injury, are negative for complaints or findings pertaining to headaches.  He also claims that there was no record of his treatment because while he was in the Army, he was treated on the dock by a Navy corpsman.  It is significant to point out that contemporaneous records show the Veteran has specifically denied that he sustained a head injury or that he had headaches on reports of medical history in January 1967, June 1977, and May 1981.  This is certainly inconsistent with his claim he has had headaches at least intermittently ever since the alleged injury in service.

In addition, the Board notes the Veteran has provided conflicting accounts regarding the nature of the injury.  The Board observes that in October 1985, the Veteran asserted he did not suffer loss of consciousness at the time of the claimed injury.  However, when he was hospitalized by the VA in September 1999, he stated he hit his head and was knocked unconscious.  

In light of these discrepancies, the Board finds the Veteran's statements concerning an in-service head injury in 1965 or 1966 are not credible.  

It is also significant to point out that the VA examiner concluded, following a review of the record, that the Veteran's headaches are not related to service.  She specifically noted there was no documentation in the service treatment records of a head injury or any treatment for such an injury.  The Board finds the opinion of the VA reviewer is entitled to greater probative value than the Veteran's statements regarding his headaches. 

The Board also acknowledges the Veteran's assertions that he has chronic headaches that are related to service.  However, as a lay person, he is not competent to diagnose headaches, or render an opinion as to their cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he sustained a head injury in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of headaches.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for chronic headaches.


ORDER

Entitlement to service connection for chronic headaches is denied.


REMAND

The Veteran also asserts service connection is warranted for bilateral hearing loss.   It is argued the Veteran was exposed to acoustic trauma in service and that he was a rifleman and automotive repairman in service and that these specialties are consistent with noise exposure.  During the hearing before the undersigned, he claimed he worked on the dock unloading ships and states that a battery exploded on one occasion, causing ringing in the ears.  

The service treatment records from the Veteran's service from February 1961 to February 1967 show some elevated pure tone thresholds, including at the time of the enlistment examination in February 1961.  Subsequent audiograms, however, revealed normal hearing.  An audiogram on the separation examination in January 1967 was within normal limits, as was one on examination for the Reserves in June 1977.  A May 1981 audiometric examination for the Reserves demonstrated a bilateral high frequency hearing loss.  

The Board notes that a report of medical history in February 1986, while the Veteran was on active duty, indicates he reported a hearing loss.  He noted a hearing loss for the last three to five years and indicated he had performed factory work 10 years ago.  

In its November 2010 remand, the Board directed that a VA audiologist review the claims folder and provide an opinion regarding whether the Veteran's current hearing loss is related to service.  The audiologist was advised to consider the findings of hearing loss in February 1986, while the Veteran was on active duty.  The Board points out, however, that the December 2010 report essentially reiterates the conclusion made on the December 2009 VA examination, to the effect that an opinion could not be formulated as to the relationship of the Veteran's hearing loss to his reserve service, without resort to speculation.  The examiner, as noted by the Veteran's representative, did not address the February 1986 notation.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to an audiologist who has not previously reviewed it.  The audiologist should be requested to furnish an opinion as to whether the hearing loss which preexisted the January to April 1986 period of service, increased in severity beyond the natural progression of the disorder during this time.  The rationale for any opinion should be set forth.  If an opinion cannot be reached without resort to speculation, this must also be fully explained.  If the examiner determines an examination of the Veteran is necessary, such an examination should be scheduled.  

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the examination and of the possible advserse consequences of failing, without good cause, to so report.  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must also be included in the claims folder, and it must reflect that the letter was sent to the Veteran's last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


